Exhibit 10.1

 

Form of Performance Shares Contract
(Not Transferable)

 

This Contract, by and between Arch Coal, Inc., a Delaware corporation (the
“Company”), and (the “Participant”), is made and entered into as a separate
inducement in connection with the Participant’s employment and not in lieu of
any salary or other compensation for the Participant’s services, pursuant to
which the company has awarded up to performance shares(“ Performance Shares”) to
the Participant, subject to the provisions of the Arch Coal, Inc. Omnibus
Incentive Plan, as amended from time to time (the “Plan”), a copy of which has
been provided to the Participant, and to the terms and conditions set forth
below, which, together with the Long-Term Incentive Plan Grant Memorandum dated
April 10, 2014 to the Participant, constitute the entire understanding between
the Company and the Participant with respect to this Contract.

 

This Contract is executed as of (the “Grant Date”).

 

 

Arch Coal, Inc.

 

 

 

 

 

Allen R. Kelley

 

Vice President - Human Resources

 

ACKNOWLEDGMENT

 

Please click the ‘accept’ button below to confirm your acceptance of the terms
and conditions of this Contract and the terms and conditions of the Plan within
60 days of issuance of this Agreement.  By confirming acceptance, you
(a) acknowledge receipt of a copy of the Plan; (b) represent that you have read
and are familiar with the Plan’s terms; (c) accept the award subject to all of
the terms and provisions of this Contract and of the Plan under which it is
granted, as the Plan may be amended in accordance with its terms; and (d) agree
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator concerning any questions arising under the Plan with respect
to this Contract.

 

--------------------------------------------------------------------------------


 

Terms and Conditions of Performance Shares Contract

 

1.                                      Definitions.  Capitalized terms not
otherwise defined herein shall have the same meanings set forth in the Plan, as
may be amended from time to time.

 

2.                                      Performance Period.  The Performance
Period during which the performance criteria shall be measured will be the
3-year period beginning January 1, 2014 and ending December 31, 2016, as further
set forth in the Long-Term Incentive Plan Grant Memorandum provided to
Participant.

 

3.                                      Payout of Award.  Except as otherwise
set forth herein, so long as the Participant is an employee of the Company or
one of its Subsidiaries at the completion of the full 3-year performance period,
payment of vested Shares, to the extent the performance parameters outlined in
the Long-Term Incentive Plan Grant Memorandum have been met, shall be made as
soon as practicable following the completion of the performance period. 
Settlement will be made by payment in shares of Stock or cash, as determined by
the Committee and in accordance with the Plan.  If paid in shares of Stock, such
shares of Stock shall not be subject to any restriction on transfer other than
any such restriction as may be required pursuant to the Plan, this Contract, or
any applicable law, rule or regulation.

 

4.                                      Non-transferable.  The Participant
agrees that the Shares awarded under this Contract may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

 

5.                                      Change of Control.  The Shares will vest
automatically and without any further action on the part of the Company or the
Participant immediately following any Change of Control.

 

6.                                      Tax Withholding.  The Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, including amounts payable hereunder, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company, if any, which arise in
connection with the Shares or any payment in settlement thereof.  The Company
shall have no obligation to deliver payment in settlement until the tax
withholding obligations of the Company have been satisfied by the Participant. 
In the event the Shares are settled in shares of Stock, the Company may “net
settle” the issuance to account for any withholding obligations hereunder.

 

7.                                      Certificate Registration.  If settled in
shares of Stock, the certificate issuable upon vesting of the Shares shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

8.                                      Restrictions on Issuance of Shares.  The
grant of the Shares and any settlement thereof shall be subject to compliance
with all applicable requirements of federal, state or foreign law.  If settled
in shares, the issuance of shares of Stock upon vesting of the Shares shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Shares shall relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority shall not have
been obtained. As a condition to the settlement of the Shares, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

9.                                      Fractional Shares.  The Company shall
not be required to issue fractional shares upon the settlement of the Shares.

 

10.                               Termination of Employment.  The Participant
agrees that, except as set forth below, upon his or her termination from the
Company or a Related Company for any reason prior to the end of the Performance

 

--------------------------------------------------------------------------------


 

Period, the Participant shall forfeit any rights he or she may have under this
Contract on the effective Date of Termination.  In the event that the
Participant’s employment by the Company or a Related Company is terminated prior
to the end of the Performance Period, but either on or after a Retirement Event
or by reason of death or Disability, and the Participant has not been terminated
for Cause, the number of Shares under this Contract eligible for payout at the
end of the Performance Period, to the extent the performance parameters outlined
in the attached memorandum are met, shall equal (i) the number of Shares granted
pursuant to this Contract, multiplied by (ii) a fraction, the numerator of which
is the number of days from January 1, 2014 through the Participant’s Date of
Termination, and the denominator of which is the number of days in the
Performance Period.  In the event the immediately preceding sentence applies,
effective as of the Date of Termination, all Shares in excess of the amount that
are eligible for vesting by operation of the immediately preceding sentence
shall be forfeited and cease to be outstanding.  For purposes hereof, a
“Retirement Event” means the date the Participant reaches age 58 and has five
years of continuous service with the Company and/or one or more of the Related
Companies immediately prior to the Date of Termination.

 

11.                               Stockholder Rights.  The Participant shall
have no rights of a common stockholder of the Company, including the right to
receive a dividend payment or vote such stock at any meeting of the common
stockholders of the Company, as a result of his or her ownership of the Shares.

 

12.                               Adjustments.  The Shares shall automatically
and without any further action on the part of the Company or the Participant be
adjusted if and to the extent that the Stock underlying the Shares becomes
subject to a stock dividend, stock split, recapitalization, merger,
consolidation, reorganization or other event.

 

13.                               Personnel & Compensation Committee Actions. 
The Personnel & Compensation Committee (the “Committee”) of the Company’s Board
of Directors may, in its discretion, remove, modify or accelerate the
performance criteria with respect to the Shares under such circumstances as the
Committee, in its discretion, shall determine, subject however, to the terms of
the Plan.

 

14.                               Effect of Award on Employment.  Nothing in
this Contract shall be construed to affect in any way the right of the Company
to terminate the employment of the Participant at any time for any reason, with
or without cause.

 

15.                               Further Assurances.  Each of the parties
hereto agrees to execute and deliver all consents and other instruments and take
all other actions deemed necessary or desirable by counsel for the Company to
carry out each provision of this Contract and the Plan.

 

16.                               Governing Law.  The validity, interpretation,
performance and enforcement of this Contract shall be governed by the laws of
the State of Delaware, determined without regard to its conflicts of law
provisions.

 

17.                               Plan Governs.  This Contract has been executed
pursuant to the Plan, and each and every provision of this Contract shall be
subject to the provisions of such Plan and, except as otherwise provided herein,
the terms therein shall govern this Contract.  In the event of any conflict
between the terms of this Contract and any other documents or materials provided
to the Participant, the terms of this Contract will control.

 

18.                               Deferral.  In the event that the Participant
is eligible to participate in one or more deferred compensation plans sponsored
by the Company, the payout of this Contract may be permitted to be deferred
under such plan.  The terms, conditions and requirements for such deferral shall
be governed by the Company’s applicable deferred compensation plan.

 

--------------------------------------------------------------------------------